DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment filed December 10, 2021 in response to Examiner’s Office Action has been reviewed. Claims 1-6 are pending. 

Allowable Subject Matter
Claims 1-32 are allowed over the prior art of record.
The prior art of record fails to teach or suggest individually a sensing circuit, configured to sense the touch sensor and generate a plurality of sensing values, generate a sensing image according to the plurality of sensing values; and a convolutional neural network wherein the processor determines a status of the touch sensor according to the identification information as set forth in independent claims 1, 7, 13, 21, 29 and 31.
	Dependent claims 3-7, 9, 10, 12, 13, 15-17, 19-23 being further limiting to the independent claims 1, 11 respectively are also allowed. 
	The closet prior art, Zhou et al., US Patent Application Publication No 2020/0196972 teaches a deep learning (DL) network corrects/performs sinogram completion in computed tomography (CT) images based on complementary high- and low-kV projection data generated from a sparse (or fast) kilo-voltage (kV)-switching CT scan. The closest prior art fails to anticipate or render Applicant’s limitations above obvious. 

Response to Arguments
Applicant’s arguments, see pages 2-8, filed December 10, 2021, with respect to claims 1-32 have been fully considered and are persuasive, and based on the updated different databases.  The rejection of claims 1-32 has been withdrawn. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUY N PARDO/Primary Examiner, Art Unit 2691